Orders of disposition, Family Court, New York County (Jody Adams, J.), entered on or about August 5, 2003, which, to the extent appealed from, upon findings of permanent neglect, terminated respondent-appellant’s parental rights to the subject children, and committed custody and guardianship to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The findings of permanent neglect are supported by clear and convincing evidence that notwithstanding the agency’s diligent efforts to refer respondent to numerous domestic violence and sex offender programs, respondent refused the referrals and failed to acknowledge the underlying problems that led to the children’s removal (Social Services Law § 384-b [7]; Matter of Cordero D., 18 AD3d 382 [2005]; Matter of Kaleemah Shaleah M., 6 AD3d 189 [2004]). A preponderance of the evidence at the dispositional hearing supports findings that the children are thriving in their foster home and that termination of parental rights is in their best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). To the extent it is reviewable on this record, respondent’s claim of ineffective assistance of counsel is without merit (see Matter of Leroy C., 24 AD3d 143 [2005], lv denied 6 NY3d 708 [2006]). Concur—Mazzarelli, J.E, Andrias, Gonzalez, Sweeny and McGuire, JJ.